DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/816,148 filed on 7/29/2022.
Claims 1-21 have been examined and are pending in this application. 
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 07/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
          Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,438,172. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-21 are similar in scope to the claim(s) of U.S. Patent No. 11,438,172.  If the claims in Application No. 17/816,148 are allowed, it could improperly extend the “right to exclude” for the same invention in two different Patents.
Claims 1-21 are directed to an apparatus, a method, and a non-transitory computer readable medium, respectively; said apparatus, method, and non-transitory computer readable medium are associated with the apparatus, method, and non-transitory computer readable medium claimed in claim(s) 1-15 of the U.S. Patent No. 11,438,172.  
The subject matter claimed in the instant application is fully disclosed in U.S. Patent No. 11,438,172 and is covered by U.S. Patent No. 11,438,172 since the Patent U.S. Patent No. 11,438,172 and the instant application are claiming common subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1, 5-6, 8, 12-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al., (“Recommendation for Stateful Hash-Based Signature Schemes”, Dec. 11, 2019, National Institute of Standards and Technology (NIST), NIST Special Publication (SP) 800-208, Pages 1-55.; Hereinafter “NIST”) in view of Marks Larry, et al., (“Stateful Hash-based Signatures Public Comments on Misuse Resistance – Request Issued Feb. 4, 2019”, April 1, 2019, National Institute of Standards and Technology, Pages 1-32; Hereinafter “Larry”).
Regarding claim 1, NIST teaches an apparatus, comprising: hardware processing circuity to (NIST: Page 25, Section 9.1, NIST: Fig. 4, Page 8, Sec. 3.3,): 
NIST does not explicitly teach select, from the plurality of hardware security modules, a set of hardware security modules to be assigned to a digital signature process, the set of hardware security modules comprising at least a first hardware security module and a second hardware module; and assign a set of unique state synchronization counter sequences to the respective set of hardware security modules, the set of state synchronization counter sequences comprising at least a first state synchronization counter sequence and a second state synchronization counter sequence, different from the first state synchronization counter sequence.
In an analogous art, Larry teaches select, from the plurality of hardware security modules, a set of hardware security modules to be assigned to a digital signature process, the set of hardware security modules comprising at least a first hardware security module and a second hardware module (Larry: Page 8, Para. 4-5, On a key management system, it happens that the same signature key can be used by several Hardware Security Modules (HSM). The goal is to provide signatures that can be verified with the same public key and that fit real-time constraints. The use of a multi-tree structure is significantly helpful in that case to be able to manage securely the “state” (or counter) of the hash-based signature.); and 
assign a set of unique state synchronization counter sequences to the respective set of hardware security modules, the set of state synchronization counter sequences comprising at least a first state synchronization counter sequence and a second state synchronization counter sequence, different from the first state synchronization counter sequence (Larry: Page 8, Para. 4-5, As an example, in a 2-layer multi-tree structure, it is possible to segregate the use of the secret key by dedicating one sub-tree per HSM. In that case, every HSM has the responsibility to manage its own counter and there is no risk of a concurrent use of the same value of counter for the same Winternitz One Time Signature (WOTS) key.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Larry with the system and method of NIST to include select, from the plurality of hardware security modules, a set of hardware security modules to be assigned to a digital signature process, the set of hardware security modules comprising at least a first hardware security module and a second hardware module; and assign a set of unique state synchronization counter sequences to the respective set of hardware security modules, the set of state synchronization counter sequences comprising at least a first state synchronization counter sequence and a second state synchronization counter sequence, different from the first state synchronization counter sequence because this functionality provides for the benefit of a signature that can be verified with the same public key while removing the risk of concurrent use of state value by different HSMs (Larry: Page 8, Para. 4-5).
Regarding claim 5, NIST, in combination with Larry, teaches the apparatus of claim 1, further comprising a load balancer to: select one of the first hardware security module or the second hardware security module to generate a signature (Larry: Page 5:2, These include selecting and initializing the provider (1), selecting an HSM (2), opening a session with the HSM (3), and then authenticating to the HSM (4). Certain functions may be called directly, such as a request to return a sequence of random data (5). Functions such as digitally signing a piece of data (9) require that the associated cryptographic objects stored within the HSM are located (5–8).).
Regarding claim 6, NIST, in combination with Larry, teaches the apparatus of claim 1, the state synchronization manager comprising processing circuitry to: select a set of hardware security modules to be assigned to a digital signature process, the set of hardware security modules comprising at least a first hardware security module and a second hardware module and a third hardware security module; and assign a set of unique state synchronization counter sequences to the respective set of hardware security modules, the set of state synchronization counter sequences comprising at least a first state synchronization counter sequence and a second state synchronization counter sequence and a third synchronization counter sequence (Larry: Page 8, Para. 4-5, On a key management system, it happens that the same signature key can be used by several Hardware Security Modules (HSM). The goal is to provide signatures that can be verified with the same public key and that fit real-time constraints. The use of a multi-tree structure is significantly helpful in that case to be able to manage securely the “state” (or counter) of the hash-based signature. As an example, in a 2-layer multi-tree structure, it is possible to segregate the use of the secret key by dedicating one sub-tree per HSM. In that case, every HSM has the responsibility to manage its own counter and there is no risk of a concurrent use of the same value of counter for the same Winternitz One Time Signature (WOTS) key.).
Regarding claim 8, Claim 8 is rejected under the same rational as claim 1. 
Regarding claims 12-13, Claims 12-13 are rejected under the same rational as claims 5-6, respectively. 
Regarding claim 15, Claim 15 is rejected under the same rational as claim 1. 
Regarding claims 19-20, Claims 19-20 are rejected under the same rational as claims 5-6, respectively. 

Claim(s) 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al., (“Recommendation for Stateful Hash-Based Signature Schemes”, Dec. 11, 2019, National Institute of Standards and Technology (NIST), NIST Special Publication (SP) 800-208, Pages 1-55.; Hereinafter “NIST”) in view of Marks Larry, et al., (“Stateful Hash-based Signatures Public Comments on Misuse Resistance – Request Issued Feb. 4, 2019”, April 1, 2019, National Institute of Standards and Technology, Pages 1-32; Hereinafter “Larry”) in view of Werner et al. (US 2020/0403803; Hereinafter “Werner”).
Regarding claim 2, NIST, in combination with Larry, teaches the apparatus of claim 1.  NIST, in combination with Larry, does not explicitly teach wherein: the first set of state synchronization counter sequences comprises a first plurality of counters selected from only even integers and is assigned to the first hardware security module; and the second set of state synchronization counter sequences comprises a second plurality of counters selected from only odd integers and is assigned to the second hardware security module.  
In an analogous art, Werner teaches wherein: the first set of state synchronization counter sequences comprises a first plurality of counters selected from only even integers and is assigned to the first hardware security module (Werner: Para. [0030], The hardware security module 42 further comprises a counter 44 and increments a value n of the counter 44 with each new request data 18 by, e.g., one unit, such that the value of the counter 52 in the tracking record 50 amounts to n+1. The incremented value n+1 of the counter 52 is amended or combined together with the signature 58 to the hash values 54, 56 transferred to the secure database 22. Thus, the client application 30 may verify the gapless request processing of the hardware security module 42 by checking a sequence of the counter values 44, 52. [n may include an even integer]); and the second set of state synchronization counter sequences comprises a second plurality of counters selected from only odd integers and is assigned to the second hardware security module (Werner: Para. [0030], The hardware security module 42 further comprises a counter 44 and increments a value n of the counter 44 with each new request data 18 by, e.g., one unit, such that the value of the counter 52 in the tracking record 50 amounts to n+1. The incremented value n+1 of the counter 52 is amended or combined together with the signature 58 to the hash values 54, 56 transferred to the secure database 22. Thus, the client application 30 may verify the gapless request processing of the hardware security module 42 by checking a sequence of the counter values 44, 52. [n may include an odd integer],Claim 5).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Werner with the system and method of NIST and Larry, to include wherein: the first set of state synchronization counter sequences comprises a first plurality of counters selected from only even integers and is assigned to the first hardware security module; and the second set of state synchronization counter sequences comprises a second plurality of counters selected from only odd integers and is assigned to the second hardware security module because this functionality provides for enhanced integrity of the remote attestation platform (Werner: Para. [0003]).
Regarding claim 3, NIST, in combination with Larry, and Werner, teaches the apparatus of claim 2, the signing facility further comprising signature processing circuitry to: generate a first digital signature for a first message by applying a first hash function to a first string comprising at least one of a public key or a private key and a counter selected from the first plurality of counters (Werner: Para. [0023], the hardware security module 42 generates hash values 54, 56 of the pair of the request data 18 and the response data 19. The hash values 54, 56 are signed with the private key 48 and stored in secure database 22 of the server 20. Para. [0030], The incremented value n+1 of the counter 52 is amended or combined together with the signature 58 to the hash values 54, 56 transferred to the secure database 22. Para. [0036], in step S304, the hardware security module creates hash values of the request data and the response data and signs them with a private key which is stored together with a public key in the hardware security module. Claim 5: wherein the hardware security module comprises a counter, and wherein the computer-implemented method further comprises: incrementing a value of the counter with each new request data; combining the incremented value of the counter and the signature with the other hash values;).
Regarding claim 4, NIST, in combination with Larry, and Werner, teaches the apparatus of claim 2, the signing facility further comprising signature processing circuitry to: generate a second digital signature for a second message by applying a second hash function to a second string comprising at least one of a public key or a private key and a counter selected from the first plurality of counters (Werner: Para. [0023], the hardware security module 42 generates hash values 54, 56 of the pair of the request data 18 and the response data 19. The hash values 54, 56 are signed with the private key 48 and stored in secure database 22 of the server 20. Para. [0030], The incremented value n+1 of the counter 52 is amended or combined together with the signature 58 to the hash values 54, 56 transferred to the secure database 22. Para. [0036], in step S304, the hardware security module creates hash values of the request data and the response data and signs them with a private key which is stored together with a public key in the hardware security module. Claim 5: wherein the hardware security module comprises a counter, and wherein the computer-implemented method further comprises: incrementing a value of the counter with each new request data; combining the incremented value of the counter and the signature with the other hash values;).
Generating a second digital signature for a second message by applying a second hash function to a second string appears to be the mere duplication of generating a second digital signature for a second message, and application of second hash functions to second strings which does not provide any patentable significance via a new and unexpected result. The duplication of generating a digital signature for a second message, and application of second hash functions to second strings would have been obvious to a person having ordinary skill in the art in view of the teachings of Larry that illustrates and describes multiple hardware security modules each with a separate synchronization counter sequence on page 8, paragraphs 4-5. Although Werner does not explicitly teach a second digital signature for a second message by applying a second hash function to a second string appears, the mere duplication of generating a second digital signature for a second message, and application of second hash functions to second strings appears to have no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) (See MPEP 2144.04 VI. B. [R-10.2019]).
Regarding claims 9-11, Claims 9-11 are rejected under the same rational as claims 2-4, respectively. 
Regarding claims 16-18, Claims 16-18 are rejected under the same rational as claims 2-4, respectively. 

Allowable Subject Matter
Regarding Claims 7, 14, and 21, Claims 7, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art, as previously recited, includes Cooper et al., (“Recommendation for Stateful Hash-Based Signature Schemes”, Dec. 11, 2019, National Institute of Standards and Technology (NIST), NIST Special Publication (SP) 800-208, Pages 1-55.; Hereinafter “NIST”) in view of Marks Larry, et al., (“Stateful Hash-based Signatures Public Comments on Misuse Resistance – Request Issued Feb. 4, 2019”, April 1, 2019, National Institute of Standards and Technology, Pages 1-32; Hereinafter “Larry”) in view of Werner et al. (US 2020/0403803; Hereinafter “Werner”). However, none of NIST, Larry, and Werner teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in dependent claims 7, 14, and 21. For example, none of the cited prior art teaches or suggest the steps of “wherein: the first set of state synchronization counter sequences comprises a first plurality of counters selected from only integers which are evenly divisible by 3 and is assigned to the first hardware security module; the second set of state synchronization counter sequences comprises a second plurality of counters selected from only integers which, when divided by 3, result in a remainder of 1, and is assigned to the second hardware security module; and the third set of state synchronization counter sequences comprises a third plurality of counters selected from only integers which, when divided by 3, result in a remainder of 2, and is assigned to the third hardware security module.” As a result, the claims are allowable over the cited prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Silvio Dragone, et al., (“Stateless Cryptography for virtual environments”, Jan. 2014, IBM Research, IBM Journal of Research and Development, Vol. 58, No. 1, Pages 1-11; Hereinafter “Dragone”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437